Citation Nr: 1221058	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-33 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for psychiatric disability, including anxiety and depression, prior to January 14, 2011.

2.  Entitlement to a rating in excess of 70 percent for psychiatric disability, including anxiety and depression, from January 14, 2011.

3.  Entitlement to a compensable initial rating for lumbar spine strain prior to December 13, 2010.

4.  Entitlement to a rating in excess of 10 percent for lumbar spine strain from December 13, 2010.

5.  Entitlement to a compensable initial rating for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to June 2007.

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2007 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).

In June 2010, a Board hearing was held before the undersigned Acting Veteran's Law Judge.  A transcript of the hearing is of record.  In October 2010, the case was remanded for further development.  In a December 2011 rating decision, the RO granted service connection for gastroesophageal reflux disease (GERD).  Accordingly, the Veteran's claim for service connection for this disability is no longer on appeal before the Board.  


FINDINGS OF FACT

1.  Prior to July 23, 2010, the Veteran's psychiatric symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity was not shown.  


2.  From July 23, 2010 to January 14, 2011, the Veteran's psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas was not shown. 

3.  From January 14, 2011, to the present, the Veteran's psychiatric symptoms have resulted in occupational and social impairment with deficiencies in most areas., but total occupational and social impairment has not been shown.

4.  Prior to December 13, 2010, the Veteran's lumbar spine strain did not result in forward flexion of 85 degrees or less, combined range of motion of the lumbar spine of 235 degrees or less, muscle spasm, guarding, localized tenderness or incapacitating episodes. 

5.  From December 13, 2010, the Veteran's lumbar spine strain did not result in forward flexion of 60 degrees or less, combined range of motion of the lumbar spine of 120 degrees or less or muscle spasm, guarding or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour or incapacitating episodes.  

6.  The Veteran's headaches are not manifested by prostrating attacks averaging one in two months over the last several months or by other functional loss. 


CONCLUSIONS OF LAW

1.  Prior to July 23, 2010, the criteria for an initial rating in excess of 30 percent for psychiatric disability, including anxiety and depression, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.127, 4.130, Diagnostic Code (Code) 9413 (2011).

2.  From July 23, 2010 to January 14, 2011, the criteria for a 50 percent but no higher rating for psychiatric disability, including anxiety and depression, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.127, 4.130, Code 9413 (2011).
   
3.  From January 14, 2011, the criteria for a rating in excess of 70 percent for psychiatric disability, including anxiety and depression, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.127, 4.130, Code 9413 (2011).   

4.  Prior to December 13, 2010, the criteria for an initial compensable rating for lumbar spine strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5237, 5243 (2011).   

5.  From December 13, 2010, the criteria for a rating in excess of 10 percent for lumbar spine strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5237, 5243 (2011).   

6.  The criteria for an initial compensable rating for headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Code 8100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA notice letter sent to the Veteran in November 2010, the RO generally informed him of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, he was informed that in evaluating his disabilities, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although this notice was not provided until after the Veteran's claims were initially adjudicated, the claims were subsequently re-adjudicated in a December 2011 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, National Naval Medical Center (NNMC) records and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the June 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claims is required.  

II.  Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Anxiety Disorder

The ratings for the Veteran's psychiatric disorder, including anxiety and depression, have been assigned pursuant to 38 C.F.R. § 4.130, Code 9413 (effective November 7, 1996). 

Pursuant to this diagnostic code, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 
 
A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A January 2007 NNMC private mental health progress note shows that the Veteran was self-referred due to stress.  A risk assessment showed that he had no current suicidal or homicidal ideation and no plan or intent.  He also had no history of suicide attempts or violence.  Risk was assessed as not elevated.  He was having problems with sleep due to sleep apnea.  He reported decreased appetite and was noted to have diminished psychomotor activity due to being tired and having little free time.  Mental status examination showed that the Veteran reported feeling stressed and his mood was consistent with self-report.  His affect was wide-ranging and appropriate to mood.  Otherwise, the examination was unremarkable.  The diagnosis was phase of life problem and a GAF score of 80 was assigned.  

On June 2007 VA psychiatric examination, the Veteran reported that he was experiencing anxiety and stress in the form of fear of the unknown after 20 years in the military.  The anxiety had been going on for ten years.  He was more in debt than when he went into the military and this caused him some stress.  Before having their two year old daughter, he and his wife had four miscarriages and one son who died in the Veteran's arms.  The anniversary of this death in March was always a grievous time.  

The Veteran also identified a number of stressors.  When he was on a ship in 1986 in Haiti, there was a guy who needed medical attention who was later killed and the Veteran was a translator.  Also a friend of his was one of the first casualties in the current Iraq war.  He did not currently have a job.  He had a master's degree and a certification in emergency preparedness.  He was going to pursue some type of job in Homeland Security.  

He tended to try to keep things to himself.  He sometimes day dreamed.  He did not sleep well.  His appetite was not affected much by these symptoms.  He had no history of having sought psychiatric help and no history of taking psychiatric medications.  

The examiner noted that the Veteran had suffered symptoms in the last year, which more or less occurred when he was under stress.  Still, he maintained that he bore well under stress.  As far as his symptoms and his ability to work again, he reiterated that he bore well under stress.  Even when his superiors had been away and he was in charge, he still put in long hours.  As far as symptoms affecting his social functioning, he indicated that his symptoms did not upset him to the point that he did not do well in such situations.  Also, there were only minor problems in his marriage.  There was no impairment in his thought processes or communications.  There was no inappropriate behavior.  He was able to take care of his activities of daily living and to manage his own funds.  There was no substance abuse and no other mental disorders found.  The diagnosis was anxiety disorder NOS.  

The examiner commented that there was no need to justify the omission of other diagnoses.  The stress or anxiety had not been perilous by the Veteran's own admission.  It was slightly more likely than not that the Veteran was suffering some type of anxiety disorder that had not exerted any adverse impact on his ability to work or the quality of his social functioning.  

On his November 2008 Form 9, the Veteran indicated that due to his lumbar spine disability and his headaches, he had developed anxiety.  He was constantly worrying about his disabilities and how they had an adverse effect on his ability to perform daily living chores.    

During the June 2010 Board hearing, the Veteran reported that his anxiety stemmed from experiencing traumatic events in service, including seeing people die in front of him.  

A July 23, 2010 VA psychological consultation indicates that a mental status examination showed an anxious and depressed mood, occasional irritability, headaches and flashbacks.  The Veteran also reported occasional hypervigilance, hyperarousal and nightmares.  Additionally he experienced negative obsessive worrying because of finances and more general obsessive negative rumination.  He felt that he had had increased recent memory deficits.  The diagnostic impressions were PTSD with chronic features, pain disorder related to a general medical condition and chronic adjustment disorder.  A GAF score of 56 was assigned.  

An August 2010 VA psychology progress note indicates that the Veteran's sleep was poor with nightmares.  His appetite was fair.  Depression was evident but he denied current death wishes and suicidal/homicidal ideation, intent or plan.  He reported that he continued to feel withdrawn from others.  The diagnostic assessments were PTSD with chronic features, adjustment disorder and pain disorder.  

An August 2010 VA mental health consultation shows that the Veteran reported increased nightmares, anxiety and depression.  He was easily irritated.  He was experiencing current stress from financial and marital problems.  Mental status examination showed an anxious/depressed mood.  The diagnoses were chronic PTSD and depressive disorder NOS.  A GAF score of 60 was assigned.  

A September 2010 VA follow up mental health clinic note indicates that the Veteran reported that his mood sometimes felt positive but at other times he was disconnected and avoidant.  These feelings occurred on a daily basis, lasting a few hours at a time.  He was going to work every day, however, and was able to function at a fairly stable level.  He was currently in counseling with a psychologist.  
Mental status examination showed that the Veteran's mood was labile with anxiety alternating with calmness on almost a daily basis.  The rest of the examination was unremarkable.  The diagnoses were chronic PTSD and depressive disorder NOS symptomatic.  

A September 2010 VA psychology progress note indicates that the Veteran reported that he continued to exhibit sleep problems with nightmares.  His appetite was below average with depression, anxiety and feelings of low self esteem continuing.  Mental status examination showed that sleep was variable with occasional nightmares and that depression and irritability were unchanged.  The diagnosis was PTSD, chronic.   November and December 2010 progress notes showed similar findings.  

On January 2011 VA psychiatric examination, it was noted that the Veteran was receiving ongoing psychotherapy for his psychiatric disorder.  He reported that the effectiveness of the therapy had been fair.  Mental status examination showed that he was casually dressed.  Psychomotor activity and speech were unremarkable and the Veteran's attitude was friendly and cooperative.  His affect was normal and his mood was good.  He was able to do serial 7s and to spell a word forward and backwards.  He was fully oriented, his thought content was unremarkable and he did not experience any delusions or hallucinations.  He understood the outcome of his behavior, his intelligence was average and he understood that he had a problem.  He did not exhibit inappropriate or obsessive/ritualistic behavior.  He did not have panic attacks, homicidal thoughts or suicidal thoughts.  He had good impulse control and had not had episodes of violence.  He was able to maintain minimal personal hygiene.  His remote and recent memory was normal and his immediate memory was mildly impaired.  For example, he would forget what his wife had told him a few minutes prior.  The Veteran was capable of managing his financial affairs.

It was noted that the Veteran was currently employed fulltime as a disease intervention specialist.  He had lost 10 days from work in the past year because of lack of sleep.  The examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood.  A GAF score of 58 was assigned.  The examiner commented that it appeared that the Veteran had anxiety and depressed mood in response to stress.  He endorsed nightmares, anxiety depression and feelings of guilt.  He was also depressed over his physical health condition.  The examiner found that there was not total occupational and social impairment due to mental disorder symptoms.  However, the mental disorder did result in deficiencies in many areas including family relations, work and mood.   

The Veteran reported that he experienced middle of the night insomnia and nightmares and it was noted that he had a history of sleep apnea.  

A January 2011 VA mental health clinic note indicates that the Veteran noticed some mood symptoms surrounding the anniversary of the Haiti earthquake.  Also, he was still having some problems with sleep and nightmares.  Additionally, he noted that he and his wife were communicating better.  Mental status examination was unremarkable.  The diagnoses were chronic PTSD and partner relational problem.  

A February 2011 VA mental health clinic note shows that the Veteran was continuing to work on his relationship with his wife and was continuing to have problems with his sleep related to sleep apnea.  Mental status examination showed that mood was mostly euthymic with congruent affect.  A subsequent February 2011 progress note showed similar findings.   Subsequent April 2011, June 2011 and August 2011 progress notes show similar findings with the Veteran continuing to experience marital difficulty.  Mental status examinations showed a somewhat discouraged mood and a mildly frustrated mood.    

Prior to July 23, 2010, it is not shown that the Veteran exhibited flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks, difficulty in understanding complex commands, impairment of memory to a level compatible with forgetting to complete tasks and retention of only highly learned material, impaired judgment, impaired abstract thinking or difficulty in establishing and maintaining effective work and social relationships.  Notably, although the Veteran was not working for part of this time-frame and felt quite stressed, the June 2007 VA examiner specifically found that his psychiatric disorder had not exerted any adverse impact on his ability to work or the quality of his social functioning.  The examiner also found that the Veteran had no impairment in thought processes or communications and no inappropriate behavior.  Nor, is there any other evidence prior to Jul 23, 2010 tending to show that the Veteran exhibited any of the aforementioned symptomatology compatible with a higher, 50 percent rating.  

Additionally, the record indicates that the Veteran was able to secure post-service full time employment as a disease intervention specialist.  Further, during the June 2007 VA examination, the Veteran reported only minor problems in his marriage and indicated that his psychiatric symptoms did not upset him to the point where he did not do well in social situations.  Thus, although the Veteran did experience some disturbance of mood, he did not otherwise exhibit symptomatology compatible with assignment of a higher, 50 percent rating.  Overall, the Veteran's psychiatric disorder simply did not result in occupational and social impairment with reduced reliability and productivity.  

The Board also notes that the GAF scores assigned prior to July 23, 2010 are also not consistent with the assignment of a higher, 50 percent rating.  While still in service in January 2007, a GAF score of 80 was assigned and during the July 2007 VA examination, a score of 85 was assigned.  Notably, a GAF score of 80 is on the high end of the scale (i.e. from 71 to 80) for symptoms that tend to indicate no more than slight impairment in social, occupational or school functioning and scores from 81 to 90 tend to indicate absent or minimal symptoms.  In contrast occupational and social impairment with actual reduced reliability and productivity is reflective of more than a mild level of psychiatric impairment.  Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); 38 C.F.R. § 4.130, Code 9413.  Accordingly, prior to July 23, 2010, a rating in excess of 30 percent for the Veteran's psychiatric disability was not warranted.

From July 23, 2010 to January 14, 2011, the Veteran was shown to exhibit occupational and social impairment with reduced reliability and productivity.  His symptoms included anxiety, depressed mood, irritability, disconnectedness, obsessive worrying and obsessive rumination.  He was experiencing a significant level of marital difficulty and although he was still able to go to work full time, he was apparently experiencing at least some symptomatology during work.  Additionally, the GAF scores assigned during this time frame ranged from 56 to 60.  Notably, scores in this range tend to be indicative of moderate symptoms or moderate difficulty in social, occupational or school functioning, a level of symptomatology more compatible with occupational and social impairment with reduced reliability and productivity.  Accordingly, the Board finds that a higher, 50 percent rating best reflects the impairment of the Veteran's functioning due to psychiatric disability during this time frame.  

A higher, 70 percent rating is not warranted as the Veteran was not shown to exhibit the more severe level of symptomatology that tends to be compatible with the assignment of this higher rating.  Notably, the Veteran was not shown to have suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation or neglect of personal appearance and hygiene.  Also, although he did experience excessive worry and rumination, he was not shown to have obsessional rituals which interfered with routine activities.  Additionally, although he was experiencing very significant stress, he still apparently continued to function satisfactorily at work and was still able to continue to manage the increasing difficulty with his marriage.  Thus, the Board also does not find that the Veteran had difficulty in adapting to stressful circumstances (including work or a work-like setting) or that he had an inability to establish and maintain effective relationships.    

More generally, the Board does not find that the Veteran had deficiencies in most areas within the meaning of the rating criteria.  Although there may have been a deficiency in his family relations and mood, given that he continued to work full time, he did not exhibit a deficiency in occupational functioning.  Also, he was not shown to have any significant impairment in judgment or thinking.  Consequently, he was not shown to have deficiencies in most areas.    

Further, the GAF scores assigned during this time frame are not compatible with assignment of a higher, 70 percent rating, a rating which is clearly reflective of a very serious level of symptomatology.  Once again, GAF scores from 56 to 60 are reflective of a lesser, moderate level of symptomatology.  Accordingly, from July 23, 2010 to January 14, 2011, a 50 percent but no higher rating for the Veteran's psychiatric disability is warranted.  

From January 14, 2011, the Veteran has not been shown to have total occupational and social impairment.  In this regard, the January 2011 VA examiner specifically found that the Veteran did not exhibit total occupational and social impairment.  Also, as of January 14, 2011, the Veteran was employed full time.  Additionally, he did not exhibit symptoms compatible with total occupational and social impairment such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Further, the January 2011 VA examiner's GAF score of 58 is not compatible with total occupational and social impairment and there are no other scores of record compatible with it.  Accordingly, from January 14, 2011, a higher, 100 percent schedular rating for the psychiatric disorder is not warranted.  

B.  Lumbar Spine Strain

The Veteran's lumbar spine strain with accompanying mild degenerative disc disease is evaluated either under the general rating formula for evaluating disability of the spine or under the formula for evaluating intervertebral disc syndrome based on incapacitating episodes.  Under the general formula, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward greater than 60 degrees but not greater than 85 degrees; or, combined range of motion greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. 

The General Rating Formula specifies that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Note (3).  The term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4). 

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, with incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a .

Note 1 of that Diagnostic Code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

A January 2007 NNMC primary progress note shows that the Veteran complained of upper left back pain radiating to the chest.  Musculoskeletal examination showed no abnormalities of the thoracolumbar spine.  There was no pain with palpation and the Veteran stated that his pain was on the inside when he would have it but that he was not having current pain.  

On April 2007 VA general medical examination, the Veteran indicated that he was exercising three times per week.  He would run from 1.5 to 2 miles, do 30 to 40 sit ups and would do the stair master for 30 to 45 minutes.   Physical examination showed no pain on motion of the back and no pain with repeated motion exercises, nor in opposition to mild resistance.  He was able to perform straight leg raising test to 60 degrees with no radiation of pain described.  The Veteran ambulated without assistance with an erect, normal posture/gait.  He was able to walk on his toes and heels and perform squatting without pain.   Neurological examination was unremarkable.   

A June 2007 VA lumbar spine X-ray produced a diagnostic impression of normal lumbar spine.  

On June 2007 VA examination, the Veteran reported having nonradiating low back pain two days out of every six months, usually lasting several hours on bending.  The diagnostic impression was intermittent lumbar muscular strain.  

A September 2008 VA physical therapy functional assessment showed that there was no evidence of scoliosis, muscle atrophy or asymmetry of the lumbar spine.  There was also no tenderness over the paraspinal muscles.  Muscle strength was normal and the Veteran's range of motion was full in all directions.  Sensory examination was also normal.  The Veteran had good balanced posture and a normal gait with good cadence and foot placement.  He was able to heel walk and toe walk without difficulty.  

On his November 2008 Form 9, the Veteran indicated that his lumbar spine condition had increased in severity causing him pain and periods of incapacitation.  He indicated that the stated degrees of bending in the RO's decision were incorrect.  

A November 2008 VA nursing note indicates that the Veteran reported a left back pain and pain under his left arm.  He indicated that if he moved his left arm or twisted in any way, he would feel pain in the arm.  Sometimes the pain was really bad and would hurt more when he tried to take a deep breath.  

During the June 2010 Board hearing the Veteran testified that he was taking pain medication for his back.   He reported that he sometimes had problems sitting.  He also was having problems sleeping because his back hurt so much.  He sometimes had difficulty bending down and indicated that he experienced episodes of pain two to three times per week, at which time he would take pain medication for relief.  

A July 2010 VA progress note indicates that the Veteran was noted to have low back pain without radicular features.  He was provided with back exercises.  

On December 2010 VA low back examination the Veteran reported chronic low back pain off and on.  During an exacerbation, he experienced pain that went up and down his right leg and sometimes he had numbness on the outer surface of his right thigh.  He was taking pain medication and a muscle relaxant for flare-ups and reported that his response to this treatment was fair.  Review of systems was unremarkable aside from the Veteran's report of chronic lumbar spine pain with frequent but non-disabling flare-ups.  The Veteran did not report any incapacitating episodes.  

Physical examination showed that posture and head position and gait were normal and that the spine was symmetrical in appearance.  There was no abnormal spinal curvature.  There were no objective findings of spasm, atrophy, guarding, pain with motion, tenderness or weakness.  The examiner indicated that there was not muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  

Active range of motion of the lumbar spine was 70 degrees flexion, 20 degrees extension, 30 degrees left and right lateral flexion and 30 degrees left and right lateral rotation.  There was no objective evidence or pain on active range of motion.  There was objective evidence of pain following repetitive motion but there were no additional limitations after three repetitions of range of motion.  Neurological examination was unremarkable.  An X-ray of the lumbar spine showed no acute radiographic abnormality.  However, there were mild degenerative changes along the sacroiliac joints and both hip joints.   The examiner diagnosed the Veteran with mild degenerative disc disease of the lumbar spine.  The examiner commented that the low back disability had no effect on the Veteran's usual occupation or daily activities.  The examiner indicated that there was no objective evidence that the Veteran's low back condition limited his functional ability.  There was also no objective evidence of functional limitations during flare-up episodes.    

During a December 2010 VA headache examination, the Veteran reported that he had lost less than 1 week from work in the past 12 month period and this had been due to low back pain.  

Prior to December 13, 2010, the Veteran's lumbar spine flexion was not shown to be to 85 degrees or less and his combined range of motion was not shown to be 235 degrees or less.  In this regard, no limitation of motion was noted during the April 2007 VA general medical examination.  Instead, the examiner found that the Veteran had no pain on repeated motion exercises or in opposition to mild resistance.  Similarly, during the September 2008 VA physical therapy assessment, the Veteran's range of motion was found to be full in all directions.  Also, prior to December 13, 2010, there is no evidence of muscle spasm, guarding or localized tenderness.  Instead, during the September 2008 physical therapy assessment, it was specifically noted that there was no tenderness over the paraspinal muscles.   Accordingly, in the absence of forward flexion to 85 degrees or less, combined range of motion of 235 degrees or less or muscle spasm, guarding or localized tenderness, a compensable rating for the lumbar spine strain under the General Rating Formula is not warranted prior to December 13, 2010.  38 C.F.R. § 4.71a.

Also, as incapacitating episodes were neither shown nor alleged during this time frame, assignment of a compensable rating on this basis is similarly not warranted.  Id., Code 5243.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran had a compensable level of functional loss prior to December 13, 2010.  In this regard, although he clearly had some level of intermittent low back pain and was diagnosed with intermittent lumbar muscular strain, there are no objective findings indicating that this pain resulted in any functional loss.   38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  

From December 13, 2010, forward flexion of the lumbar spine to 60 degrees or less and/or a combined range of motion of 120 degrees or less are not shown.  Instead, during the December 2010 low back examination, active flexion was to 70 degrees and the combined range of motion of the lumbar spine was 210 degrees.  Similarly, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour was also not shown from December 13, 2010.  In this regard, the December 2010 VA examiner found that posture, head position and gait were all normal; that the spine was symmetrical in appearance and that there was no abnormal spinal curvature.  Additionally, the examiner specifically found that there was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Accordingly, there is no basis for assigning a rating in excess of 10 percent under the General Rating formula from December 13, 2010.  38 C.F.R. § 4.71a.     

Also, as incapacitating episodes have not been shown nor alleged during this time frame, assignment of a compensable rating on this basis is similarly not warranted.  Id., Code 5243.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 202 (1995).   Notably, the December 2010 VA examiner specifically found that although there was objective evidence of pain following repetitive motion, there was no additional limitation of motion after three repetitions.  The examiner also found that there was no objective evidence that the Veteran's low back condition limited his functional ability.  Consequently, the Board finds that the Veteran is adequately compensated for his current lumbar spine related functional loss by the existing 10 percent rating.  

C.  Headaches

The Veteran's headaches have been rated analogously to migraine headaches under Code 8100.  Under this Code, a 10 percent evaluation is assigned for headaches with characteristic prostrating attacks averaging one in two months over the previous several months.  A 30 percent evaluation may be assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A 50 percent evaluation is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.   

On June 2007 VA examination, the Veteran was diagnosed with headaches secondary to sleep apnea.  It was noted that the headaches were improved and were now rare.  

During an April 2007 VA general medical examination, the Veteran did not report any past medical history of headache.  

On his November 2008 Form 9, the Veteran indicated that  his headaches were affecting his ability to sleep and this had caused him periods of not being able to work or go about his daily living.  

During the June 2010 Board hearing, the Veteran reported that he experienced headaches about four times per month or sometimes even more often than that.  Usually, he would have them in the middle of the night and they would wake him up.  It would then be difficult for him to get back to sleep.  Sometimes, the headache would last as long as 12 hours.  He sometimes experienced light sensitivity and vision problems along with the headache.  He was taking pain killing medication for the headaches.  

On December 2010 VA examination, the Veteran reported that he started to experience headaches during service related to his sleep apnea.  Initially, use of a CPAP machine helped the headaches but during the last few years his latest CPAP machine would wake him up in the middle of the night.  He was experiencing headaches daily, sometimes in the evening and sometimes in the morning.  He was taking the pain medication and muscle relaxant that had been prescribed for his back pain to also help alleviate his headaches.  He reported that his response to the treatment was fair.  

The Veteran indicated that the headaches were not prostrating; ordinary activity was possible while he was experiencing them.  The headaches usually lasted a number of hours.  Physical examination was unremarkable.  The examiner diagnosed the Veteran with headache secondary to sleep apnea and found that the disability had not affect on the Veteran's usual occupation or his usual daily activities.  There were also no functional limitations caused by the headache.  The headaches did not impact the Veteran's economic adaptability.  

The examiner noted that the Veteran's usual occupation was public health and he was currently employed as a disease intervention specialist.  He had been working fulltime for the past 1 to 2 years.  He had lost less than 1 week from work in the past 12 month period and this had been due to low back pain.  

The evidence clearly shows that the Veteran experiences headaches.  Also, the headaches have apparently increased in frequency over the years.  However, the Veteran has also reported that the headaches are not prostrating in nature.  Additionally, the December 2010 VA examiner specifically found that the headaches had no affect on the Veteran's usual occupation or on his usual daily activities and did not cause any functional limitations.  Further, although the Veteran indicated that he sometimes experienced light sensitivity and/or visual disturbance along with a headache, it is not shown (nor has the Veteran alleged) that these symptoms are significant enough to result in any actual functional loss.  Consequently, in the absence of any evidence to the contrary (i.e. evidence of prostrating attacks or other significant functional loss arising from the headaches), the Board finds that a compensable rating for this disability is not warranted.  38 C.F.R. § 4.71a, Code 8100.    

D.  Extraschedular Consideration

The Board has also considered whether the Veteran's claims for increase for psychiatric disorder, lumbar spine disability and headaches should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for any of the time frames in question.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Prior to July 23, 2010, an initial rating in excess of 30 percent for psychiatric disability, to include anxiety disorder and depression, is denied.  

From July 23, 2010 to January 14, 2011, a 50 percent rating for psychiatric disability is granted subject to the regulations governing the payment of monetary awards.
  
From January 14, 2011, a rating in excess of 70 percent for psychiatric disability, to include anxiety disorder and depression, is denied.

Prior to December 13, 2010, a compensable initial rating for lumbar spine strain is denied.   

From December 13, 2010 a rating in excess of 10 percent for lumbar spine strain is denied.  

A compensable initial rating for headaches is denied.    




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


